Order of disposition, Family Court, New York County (Susan R Larabee, J.), entered on or about June 12, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree and criminal possession of a weapon in the fourth degree, and placed her on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). We have considered and rejected appellant’s remaining arguments. Concur—Andrias, J.P., Friedman, Buckley, Sweeny and Catterson, JJ.